Title: To Thomas Jefferson from William Goforth, Jr., 12 September 1807
From: Goforth, William, Jr.
To: Jefferson, Thomas


                        
                            Respected Sir,
                            
                            Point Coupee Territory of New Orleans Septr. the. 12th. 1807.
                        
                         I am now with my family on the waters of the Mississippi. Feeling conscious of my own rectitude I have
                                ventured once more to make application to you for an appointment at Baton Rouge in West Florida or at St Augustine in
                                East Florida whenever those countries become the property of the United States. I would wish to be register of a
                                land office.
                             No doubt Sir, you recollect that I have twice applied to you and have never received an answer, when
                                other men some of them debauchees received appointments, two instances of this kind came under my notice. 
                             I have allways been a friend to the Government and to your administration and have been persecuted for
                                my political sentiments. 
                             When my first application was made it was sanctioned by letters from a number of my respectable friends,
                                among whom I have reason to beleive was (Governor Tiffin a freind of my worthy old Father and a gentleman on whose
                                patriotism honour & integrity I would rely as much as any man whatever) notwithstanding my recommendation was
                                good, I was neglected, sometime after I made enquiry and was informed that some person had represented to the
                                President that I was an intemperate man and on that account Mr. Jefferson could not give me an appointment, I was not
                                dissatisfied with you for the principle on which you acted. Tho’ I knew the charge against me to be false. As a proof
                                of my asertion some little time after this my wife had a son and I named him after you he is now living his name is
                                recorded Thomas jefferson Goforth. The origin of this mal representation against me is a Doctor who lived my neighbour
                                and considered me his rival. He did pass at the seat of Government for a democratic republican he never distinguished
                                himself as such in his life, on the contrary he was esteemed by the republican party as a fed. I was surprised that he
                                should have any influence, I consider him as a man of a weak head and a bad heart. 
                             Some time ago Doctor Wistar of philadelphia sent me a letter franked by the President requesting
                                information respecting the Bones of the Mamoth collected on the
                                Ohio, with a request that I should give what information in my power to
                                the President of the United States who is President of the American philosophical society. This I attended
                                to as well as my abilities would admit and recd. no Answer. I felt injured I think the President ought to have
                                honoured me with a line at least. I have understood that you was informed that I proceeded to collect the Mamoth bones
                                without liberty. I do assure you that I have ever dispised a dishonourable act even in the smallest degree and that
                                the information is false. I made several tours to Bigg Bone lick to obtain liberty of Mr. Carneel Mr. Ross’s agent to
                                make researches for the bones. I could not find Carneel at home but obtained liberty from a man that Carneel had
                                employed as his agent. While pursuing my intentions Carneel returned and wished me to act as hireling for him or to
                                become connected with him. both which, I refused. Knowing the man, his neighbours dislike him and I considered him
                                mean, and his proposals offended me. And as for my wish to transport the collection to Europe as was represented to
                                you that is also wrong. the truth is (as follows) an acquaintance of mine at lexington recommended a man to me by
                                letter as being an unfortunate gentleman, on my becomeing acquainted with the man I found him to be a man of Science,
                                and apparent good moral character, I entered into an article of agreement with him that he should go to the different
                                seaport towns in America and exhibit the bones and then dispose of them to the best advantage and return to me with
                                the proceeds, and have one third part for his trouble. I furnished him with a boat and two hands and provissions
                                & have never heard from him since his departure. 
                             You know Sir, there is but few men in the world without enemies and few but what are imposed upon, even
                                your self is not exempt. 
                             Be assured my Character stands fair as an honest moral man. 
                             I am Sir Most respectfully your most Obdt Humble Servt. an injured man expecting a line from you. 
                            
                            
                        
                            Wm. Goforth 
                        jr.
                        
                        
                    
                     NB. My address is Doctr. Wm. Goforth Point Coupee Territory of New Orleans.
                  
               